                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 JERONE MCDOUGALD,                            :      Case No. 1:16-cv-317
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Stephanie K.
                                              :      Bowman
 LINNEA MAHLMAN, et al.,                      :
                                              :
        Defendants.                           :

                          DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 125)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings, and, on February 26, 2019, submitted a Report

and Recommendation. (Doc. 125). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby ADOPTED in its entirety.

       Accordingly:

       1.     The Report and Recommendation (Doc. 125) is ADOPTED.

       2.     Plaintiff’s motion for leave to proceed in forma pauperis on appeal (Doc.
              117) remains DENIED.
      3.    Plaintiff’s motion for an extension of time to submit a certified copy of his
            trust fund account statement and motion to amend his appeal to add facts
            pertaining to imminent danger (Doc. 119) is DENIED.

      4.    The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of
            this Order would not be taken in good faith.

      IT IS SO ORDERED.

Date: July 29, 2019                                           s/ Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge
